DETAILED ACTION
 
 				Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Status of Claims
 This communication is a First Office Action on the merits in reply to application number 16/180,352 filed on 11/05/2018. Claims 1-20 are currently pending and have been examined.

 				Information Disclosure Statement
    The information disclosure statement (IDS) submitted on 03/20/2020 has been reviewed and entered into the record.					

				Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not 

With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-12, and 20), computer program product comprising a processor-readable storage medium (claims 13-16), and system (claims 17-19) are directed to potentially eligible categories of subject matter (i.e., processes, machine, and article of manufacture respectively). Accordingly, claims 1-20 satisfy Sep 1 of the eligibility inquiry.

With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. In particular, the claims recite limitations for 
Identifying, constructing, comparing, and outputting which, but for the (processor having logic and memory, and computer program product comprising a processor-readable storage medium) recited in the claims, can be performed in the human mind (via observation, evaluation, judgment, or opinion), thus falling within the “Mental Processes” abstract idea grouping. The limitations reciting the abstract idea(s) as  

Independent claims 13, 17 and 20 recite similar limitations as those set forth above and are therefore found to recite the same abstract idea as claim 1. Therefore, because the limitations above set forth activities falling within the “Mental Processes” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.

With respect to Step 2A Prong Two of the 2019 PEG, it has been determined that the judicial exception is not integrated into a practical application. With respect to 

Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any 

With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1. 13, 17 and 20, the additional elements are directed to: methods, a processor having logic and memory (claims 1 and 20), a computer program product comprising a processor-readable storage medium (claim 13), a memory and at least one processor operably coupled to the memory (claim 17). These elements have been evaluated, but fail add significantly more to the claim because they set forth elements of a generic computer for implementing the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. Notably, Applicant’s Specification suggests that virtually any type of computing device can be used to implement the claimed invention (Specification at paragraphs [0046]: e.g., “computing systems, environments, and/or configurations that may be suitable for use with computer system/server 512 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, mobile and wearable devices,”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add 

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Dependent claims 2-12, 14-16, and 18-19 recite the same abstract idea as recited in the independent claims and when evaluated under Step 2A Prong One have been found to merely refine the abstract idea with details/steps that fall within same “Mental Processes” abstract idea grouping discussed above in the analysis of independent claims 1, 13, 17 and 20, in particular by reciting additional details or steps that can be performed in the human mind (via observation, evaluation, judgment, or opinion), thus falling within the same “Mental Processes” abstract idea grouping as claims 1, 13, 17 and 20. Even if the “computing” activity recited in claims 3-4, 7-8, and 11-12 is understood as invoking a computer for performing the claimed steps, the reliance on a generic computer as a tool to perform the claim step, similar to adding the words “apply 
 	The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

 				Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Over Kummer et al (U.S. Application No.2015/0220589, hereinafter Kummer) in view of Ramamurthy et al (U.S. Application No. 2006/0184419, hereinafter Ramamurthy).  	
Regarding claims 1, 13, 17 and 20, Kummer teaches:
identifying activities within a business process model and assigning a concept to each activity within the business process model (Paragraph [0132]), comparing the concepts of the business process model and the concept nodes of the confluence graph to identify inconsistencies between the business process model, and outputting the identified inconsistencies to at least one user (Paragraph [0020]).
 	 Kummer further teaches constructing a confluence graph (Paragraph [0034]) but Kummer fails to explicitly teach a tutorial video corresponding to the business process model by generating text corresponding to audio of the tutorial video and identifying activities within the text, and assigning a concept for each activity within the text and creating a concept node, within the confluence graph, for each concept assigned to an activity within the text. However, Ramamurthy teaches Mario in the same field of endeavor teaches a method for capturing of user actions in a business process environment. In so doing, Ramamurthy teaches the capturing audio and text relating the activities surrounding and relating to the user interaction or process, and process metrics are reported at the node level or at a combination of node and edges (Paragraphs [0163, and 0455]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Kummer to include the teachings of Ramamurthy, since the claimed 
 	Regarding claims 2, 14, and 18, Kummer further teaches generating a model graph of the business process model and creating a concept node for each concept assigned to an activity within the business process model, wherein said comparing the concepts comprises comparing the concept nodes of the model graph with the concept nodes of the confluence graph (Paragraphs [0059 and 0060]).

 	Claims 3, 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Over Kummer et al (US Application Pub. No.2015/0220589 hereinafter Kummer) in view of Ramamurthy (U.S. Application No. 2006/0184419, hereinafter Ramamurthy) in further view of Takuro (Covering problems in edge- and node-weighted graphs).
	Regarding claims 3, 7, 15, and 19 Kummer and Ramamurthy teach all the limitations in claim 1 above but fail to explicitly teach wherein said constructing the confluence graph comprises creating a weighted edge between one or more pairs of the concept nodes of the confluence graph. However, Takuro in the same field of endeavor teaches the concept of creating a weighted edge between nodes, and extracting at least one sub-graph of the confluence graph by grouping pairs of concept nodes having weighted edges greater than a predefined value. Note entire page 41 of Takuro. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Kummer and Ramamurthy to .  

 	Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al (US Application Pub. No.2015/0220589 hereinafter to “Kummer”) in view of Ramamurthy (U.S. Application No. 2006/0184419, hereinafter Ramamurthy) in further view of York et al (U.S. Patent No. 10,325,215 hereinafter York).
	Regarding claims 11, 12, and 16 Kummer and Ramamurthy fail to explicitly disclose wherein said identifying activities within the business process model comprises assigning noun phrases as the concepts in the concept node. However, York in the same field of endeavor, teaches the concept of assigning noun phrase as the concepts (Column 51, lines 47-67). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Kummer and Ramamurthy to include the teachings of York, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.  
				Allowable Subject Matter

 	
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Romain Jeanty/Primary Examiner, Art Unit 3623